Breese, J. The price of the land as agreed, was seventeen hundred dollars, of which Massie and Cunningham were to pay to Weatherford, equal portions, that is, eight hundred and fifty dollars each. To secure the choice in the division of the land, Cunningham agreed to pay Massie one hundred and eighty dollars, and by a subsequent agreement, to pay it to their common creditor, Weatherford. This sum of one hundred and eighty dollars, paid by Cunningham to Weatherford on Massie’s account, reduced Massie’s indebtedness to him to six hundred and seventy dollars, and increased Cunningham’s by the same amount; he is to pay Weatherford, therefore, the price of one half the land as originally agreed, plus one hundred and eighty dollars for the choice, making the amount due from him to Weatherford, ten hundred and thirty dollars. Suppose Cunningham, instead of buying of Massie one half the land, had bought of Weatherford, and agreed to pay him one hundred and eighty dollars premium for the choice. Clearly he would owe Weatherford $850, plus $180—in all, ten hundred and thirty dollars. The judgment of the Circuit Court is reversed, and judgment entered here for ninety-four dollars and fifty cents, the balance due with interest, in favor of the appellant. Judgment reversed.